225 S.W.3d 229 (2006)
BRINKER TEXAS, L.P., d/b/a On the Border Mexican Grill & Cantina, and Chilis Beverage Company, Inc., Appellants,
v.
Marlene MUNIZ, Individually and Tanya Valdez, As Next Friend of Alejandro Ruben Pando, A Minor, Appellees.
No. 08-05-00242-CV.
Court of Appeals of Texas, El Paso.
January 19, 2006.
Donald M. Hunt, Mullin, Hoard & Brown, L.L.P., Lubbock, Rick D. Davis, Cotton, Bledsoe, Tighe & Dawson, Midland, for appellants.
*230 Steven L. Hughes, Mounce, Green, Myers, Safi & Galatzan, El Paso, Jose Luis Garriga, The Garriga Law Firm, P.C., Odessa, for appellees.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
DAVID WELLINGTON CHEW, Justice.
Pending before the Court is an agreed motion to dismiss the appeal, in part, as to Appellee Marlene Muniz only, and to reverse the trial courts judgment and remand this cause to the trial court for implementation of the settlement agreement between Appellants and Appellee Tanya Valdez, as next friend of Alejandro Ruben Pando, a minor.
Texas Rules of Appellate Procedure 42.1(a)(2), provides:
(a) On Motion or By Agreement. The appellate court may dispose of an appeal as follows:
. . .
(2) By Agreement. In accordance with an agreement signed by the parties or their attorneys and filed with the clerk, the court may:
(A) render judgment effectuating the parties agreements;
(B) set aside the trial courts judgment without regard to the merits and remand the case to the trial court for rendition of judgment in accordance with the agreements; or
(C) abate the appeal and permit proceedings in the trial court to effectuate the agreement.
In the motion, Appellants and Appellee Muniz represent that the judgment in favor of Appellee Muniz has been paid in full and released, therefore no basis exists to continue the appeal against Appellee Muniz. They request that the appeal by Appellant against Appellee Muniz be dismissed as moot. Appellants and Appellee Valdez, as next friend of Alejandro Ruben Pando, a minor, represent to the Court that they have settled their differences and have executed settlement documents as to claims in cause number 04-09-18057-CVR, subject to the approval of the trial court.
The Court has considered this cause on the parties motion and concludes the motion should be GRANTED. Accordingly, the appeal as to Appellee Marlene Muniz ONLY is dismissed as moot. Further, we set aside the trial courts judgment without regard to the merits and remand this cause to the trial court for rendition of judgment in accordance with the settlement agreement of the remaining parties. The Court will tax costs against the Appellants. As requested by the parties, the mandate will issue with the judgment and without delay.